McCORD, Judge.
This appeal is from appellant’s conviction of grand theft for which he was sentenced to six years in prison. Appellant contends that the trial court erred in denying his motion for judgment of acquittal at the close of the state’s case.
The subject of the theft was a broken wooden mantle clock owned by Lena Buchanan. Ms. Buchanan testified that she had bought the clock in 1915 and that it had been passed around in her family for many years. The only evidence as to value of the clock was Ms. Buchanan’s testimony that she “wouldn’t take $200 for it.” Appellant contends that the state failed to prove that the value of the clock was more than $100 and, therefore, his motion for judgment of acquittal of grand theft should have been granted.
The criterion for value in prosecutions for larceny (theft) is the market value of the property at the time of the theft. Lambert v. State, 111 So.2d 68 (Fla. 1st DCA 1959); Suarez v. State, 136 So.2d 367 (Fla. 2d DCA 1962). Testimony of the owner as to what he would take for the stolen property is insufficient evidence to support a conviction for grand theft. Hicks v. State, 127 Fla. 669, 173 So. 815 (1937).
Reversed and remanded with instructions to enter judgment of conviction on lesser included offense of petit theft.
MILLS, C. J., and THOMPSON, J., concur.